Citation Nr: 1522104	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-24 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim for service connection for hypertension.

2.  Whether new and material evidence has been presented to reopen the claim for service connection for tinea cruris.

3.  Whether new and material evidence has been presented to reopen the claim for service connection for tuberculosis.

4.  Whether new and material evidence has been presented to reopen the claim for service connection for a left wrist disability characterized by numbness and tingling in the left wrist and hand.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for tinea cruris.

7.  Entitlement to service connection for bilateral bicipital tendinitis.

8.  Entitlement to service connection for right ear hearing loss.

9.  Entitlement to service connection for a left hand disability characterized by numbness and tingling in the wrist and hand.

10.  Entitlement to service connection for a neck disability.

11.  Entitlement to service connection for a low back disability.

12.  Entitlement to service connection for a left elbow disability.

13.  Entitlement to service connection for a right wrist disability.

14.  Entitlement to service connection for left lower extremity neuropathy.

15.  Entitlement to service connection for right lower extremity neuropathy.

16.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active air service from March 1971 to March 1997.

This matter comes to the Board of Veterans' Appeals Board on appeal from April 2008, April 2009, July 2011, and November 2013 decisions of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned Veterans Law Judge during a January 2015 videoconference hearing.  A transcript is associated with the record.  

Although the RO has determined that the Veteran did not submit new and material evidence sufficient to reopen the Veteran's claims, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues of whether new and material evidence was received to reopen a claim for service connection for a left hand disability and entitlement to service connection for a left hand disability have been recharacterized to better reflect the evidence and the Veteran's contentions.

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) records.

The RO or AOJ should note that in September 1997 the Veteran submitted what appears to be a notice of disagreement with the August 1997 rating decision denying service connection for right ear hearing loss.  No statement of the case was issued; therefore, the initial April 1997 claim for service connection for right ear hearing loss is still on appeal and no new and material evidence is required.  

The issues of entitlement to service connection for tinea cruris, right ear hearing loss, a left hand disability characterized by numbness and tingling in the left wrist and hand, a neck disability, a low back disability, left and right lower extremity neuropathy, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During his January 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the petitions to reopen the claims for service connection for tuberculosis and bilateral bicipital tendinitis.

2.  The Veteran's claim for service connection for hypertension was most recently finally denied in an August 1997 rating decision due to lack of a diagnosis; he was notified of his appellate rights but did not appeal the decision.

3.  VA and private treatment records submitted since the August 1997 rating decision contain new and material evidence, as they indicate the Veteran has a current diagnosis of hypertension.

4.  The Veteran's claim for service connection for tinea cruris was most recently finally denied in an August 1997 rating decision due to lack of a diagnosis; he was notified of his appellate rights but did not appeal the decision.

5.  The Veteran's and his spouse's statement that he experienced symptoms intermittently in service and since service are new and material, as they indicate that he may have had intermittent tinea cruris in service.

6.  The Veteran's claim for a left hand disability and his prior claim for a left wrist disability are the same claim, as they involve the same symptoms-numbness and tingling where the wrist meets the hand-and the same in-service treatment and injuries.

7.  The Veteran's claim for service connection for a left hand disability was most recently finally denied in an August 1997 rating decision due to lack of evidence of an underlying diagnosis; he was notified of his appellate rights but did not appeal the decision.

8.  VA and private treatment records received since the August 1997 rating decision are new and material, as they contain evidence that the Veteran's symptoms of numbness and tingling in the left wrist and hand have been diagnosed as carpal tunnel syndrome.

9.  The Veteran's hypertension did not begin in service or within one year after his separation from service and is not otherwise etiologically related to an in-service injury, event, or disease.

10.  The Veteran does not currently have a left elbow disability that began in service, is etiologically related to an in-service injury, disease, or event, or proximately due to or chronically aggravated by service-connected disability.

11.  The Veteran does not currently have a right wrist disability that began in service, is etiologically related to an in-service injury, disease, or event, or proximately due to or chronically aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the petition to reopen the claim for service connection for tuberculosis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of service connection for bilateral bicipital tendinitis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  New and material evidence was received since the August 1997 rating decision, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence was received since the August 1997 rating decision, and the claim for service connection for tinea cruris is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  New and material evidence was received since the August 1997 rating decision, and the claim for service connection for a left hand and wrist disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

7.  The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

8.  The criteria for service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA provided the required notice.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  

VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records with the claims file.  While the record does not appear to contain records of the Veteran's treatment with Private physician Dr. N. in 1998, he will not be prejudiced, as the record does contain records of Dr. N.'s subsequent treatment in 1999, which do not reveal a history of any hypertension, left elbow, or right wrist symptoms or diagnoses.  The Veteran has not identified any other evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.  

VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran VA medical examinations addressing the nature and etiology of any hypertension, left elbow, and right wrist disabilities.  The examinations are adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data regarding functional impairment.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

A.  New and material.

A final decision by the RO or the Board cannot be reopened unless new and material evidence is received that raises a reasonable probability of substantiating the previously denied claim.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2014).  

1.  Hypertension.

The Veteran's claim for service connection for hypertension was most recently finally denied in an August 1997 rating decision due to lack of a diagnosis.  

VA and private treatment records submitted since the August 1997 rating decision are new and material evidence, as they indicate the Veteran has a current diagnosis of hypertension.  See July 2007 VA Treatment Records (diagnosing hypertension); April 2010 South Georgia Medical Center Treatment Records (clinical impression of hypertension).

2.  Tinea cruris.

The Veteran's claim for service connection for tinea cruris was most recently finally denied in an August 1997 rating decision due to lack of a diagnosis.  

The Veteran's testimony and his spouse's statement that he experienced symptoms intermittently in service and has experienced them since service are new and material, as they indicate that he may have had tinea cruris at some point in service or during the period on appeal.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

3.  Left hand.

The Veteran filed a claim for service connection for a left wrist disability-described as "numbness of the left wrist"-in April 1997.  An August 1997 rating decision denied the claim as not well-grounded, stating that the STRs were negative for "numbness of the left wrist" and that the May 1997 VA examination was negative for any "condition causing numbness of the left hand."  

In January 2007, the Veteran filed a claim for "numbness [and] tingling in the left wrist [and] hand," which the RO interpreted as a petition to reopen the prior claim for service connection for "numbness of the left wrist."  The RO appeared to reopen the claim and then split it into two separate claims-one for a left wrist disability involving numbness of the wrist, and the other for a separate left hand disability involving numbness in the hand.  The RO denied both claims in a June 2008 rating decision, and the Veteran filed a notice of disagreement, but only regarding the claim for service connection for a left hand disability.

The Board, however, finds that the two claims, while adjudicated separately in the June 2008 rating decision, comprise the same claim, as they pertain to the same benefits for essentially the same disability-numbness and tingling around where the wrist and the hand meet-not a different, distinctly diagnosed disease or injury, and they reference the same in-service treatment, symptoms, and injuries.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (the issue is whether the current claim has the same "factual basis," the same disease or injury, as the previously denied claim).  Further, as noted above, the initial August 1997 rating decision itself adjudicated the symptoms of numbness and tingling in both the left hand and the left wrist as a single claim.

VA and private treatment records received since the August 1997 rating decision contain new and material evidence sufficient to reopen the prior claim, as they indicate that the Veteran was subsequently diagnosed with an underlying disability-left carpal tunnel syndrome.  See November 2007 South Georgia Medical Center Treatment Records (diagnosing left carpal tunnel syndrome); February 2010 VA Peripheral Nerves Examination (diagnosing bilateral carpal tunnel syndrome (CTS)); see also April 2011 VA Peripheral Nerves Examination (defining CTS as "median nerve impingement at the distal wrist/proximal palm area").

B.  Service Connection.

To prevail on a direct service connection claim, there must be competent medical or, in certain circumstances, lay evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA compensation may be awarded for a disability only if it existed on the date of application-it may not be awarded for a past disability.  Degmetich v. Brown, 8 Vet. App. 208, 211-212 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if a claimant has the disability at the time during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

If a Veteran had at least 90 days of active service, a chronic disease may be presumed service-connected if it manifested to a degree of at least 10 percent within a presumptive period following the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease existed during service or within a presumptive period after separation from active service, subsequent manifestations of that chronic disease, however remote, are service connected unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b).  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303(b), 3.307.

If a disease listed in 38 C.F.R. § 3.309(a), such as an organic disease of the nervous system, was noted during service or within the presumptive period but was not shown to be chronic, or if a diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after discharge is required.  38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307 (holding that continuity of symptomatology for a disability "noted" in service requires both post-service continuity of the same symptomatology and evidence of a nexus between the present disability and the post-service symptomatology).  But see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) "is only available to establish service connection for the specific chronic diseases listed in [section] 3.309(a)"). 

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted where disability is proximately due to, the result of an already service-connected disability, or where a service-connected disability aggravates, or causes an increase in, a nonservice-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

1.  Hypertension.

The Veteran contends that he has hypertension that began in service or within one year after separation from service or is etiologically related to his in-service elevated blood pressure readings.  See Transcript of Record pp. 2-3. 5.

The Veteran has a current diagnosis of hypertension and he had elevated blood pressure in service; however, he did not have hypertension for VA purposes in service or within one year after his March 1997 separation from service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014) (defining "hypertension" as diastolic blood pressure predominantly 90mm or greater and "isolated systolic hypertension" as systolic blood pressure predominantly 160mm or greater with a diastolic blood pressure of less than 90mm).  Two months after his March 1997 separation from service, a VA general examiner found no evidence of hypertension.  See May 1997 VA General Examination (diagnosing no evidence of hypertension).  In June 2004, the Veteran was again diagnosed with elevated blood pressure, but without a diagnosis of hypertension.  See June 2004 VA Treatment Records (diagnosing elevated blood pressure without a diagnosis of hypertension).  

While the Veteran was diagnosed as "hypertensive" in March 1985 STRs, that diagnosis was only provisional.  Moreover, he was not prescribed any medication and, as noted above, the May 1997 VA general examiner found no evidence of hypertension.  

In fact, the record reveals that the Veteran was first diagnosed with hypertension and prescribed medication as treatment in January 2005, several years after his March 1997 separation from service.  See January 2005 VA Treatment Records (diagnosing hypertension and prescribing medication).  

The Veteran is competent to report during his January 2014 hearing that he was first diagnosed with and prescribed medication for hypertension at a VA facility in 1997; however, his report is not credible.  As noted above, VA and private treatment records reveal that he was not diagnosed with or prescribed medication for hypertension until January 2005, almost eight years after his separation from service.  See Transcript of Record pp. 3, 5; January 2005 VA Treatment Records (diagnosing hypertension and prescribing medication).

The competent, credible, and probative evidence of record, however, weighs against finding a nexus between the Veteran's current hypertension and his in-service elevated blood pressure.  October 2005 VA treatment records indicate that the cause was thought to be "white[]coat [syndrome]."  In December 2014, the Veteran's private primary care physician, Dr. L, diagnosed the Veteran with "essential hypertension," indicating that the cause was unknown.  See December 2014 South Georgia Medical Center Treatment Records; Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007) (defining "essential hypertension" as "hypertension occurring without discoverable organic cause").  

While the Veteran believes his current hypertension is etiologically related to his active service, he is not competent to provide a nexus opinion in this case.  The issue is medically complex, involving multiple organ systems in the body, and requires education and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Accordingly, the preponderance of the competent, credible, and probative evidence of record weighs against granting service connection for hypertension.

2.  Left elbow.

The Veteran contends that he has a left elbow disability that began in service.  See Transcript of Record pp. 19-20.

The Veteran has a current diagnosis of left elbow strain based on complaints of pain that runs from his elbow to his little finger.  See February 2010 VA Joints Examination (diagnosing left elbow strain based on complaint of pain running from elbow to little finger and findings of crepitus and tenderness over the extensor surface of the elbow, with popping and crepitus with supination and pain with motion); April 2011 VA Joints Examination (diagnosing left elbow strain).  

He is competent to report that he bumped his left elbow on a refueling hose and experienced continuing pain from his elbow to his little finger, and his report is credible and entitled to probative weight, as February 1997 STRs reveal that he complained of left elbow pain, assessed as questionable carpal tunnel syndrome versus left elbow tendinitis.  

The record, however, appears to lack competent, credible, and probative evidence that any left elbow disability began in service or within a presumptive period, or that any etiological relationship exists between a left elbow disability and in-service injury, event, or disease or service-connected disability.  The April 2011 VA joints and peripheral nerves examiner reviewed the February 2010 VA examiner's findings of left elbow crepitus and pain with motion and opined that the Veteran's current left elbow strain is not related to or a continuation or progression of his in-service symptoms.  

The rationale was that, while February 1997 STRs show a complaint of left elbow pain, it was mentioned only in conjunction with a complaint of low back pain, and the left elbow symptoms were apparently so mild that not even an x-ray was ordered.  Further, the same STRs show a negative or normal physical examination with full range of motion and normal strength.  The Veteran reported having experienced transient, sharp, occasional left elbow pain since service; however, his in-service symptoms appeared to resolve in service.  Subsequent STRs and VA and private treatment records reveal, and the Veteran also asserted, that he never sought treatment for a left elbow problem.  A physical examination found normal bilateral upper extremities, and the May 1997 general examiner noted that he dressed and undressed with ease.  See also, May 1997 VA General Examination (reporting symptoms in his left knee, left hip, left hand, left foot, and right shoulder, but not in the left elbow).  While the Veteran had a subjective complaint of momentary pain with certain positions, a physical examination by the April 2011 VA joints and peripheral nerves examiner found a normal left elbow without objective evidence of tendinitis, pain with range of motion testing, weakness, joint inflammation, deformity, or loss of function.

While the April 2011 VA peripheral nerves and joints examiner did not review the Veteran's January 2014 videoconference hearing testimony, the opinion remains adequate, as the Veteran had previously described his in-service injury and symptoms during his February 2010 VA examination, which the April 2011 VA examiner reviewed prior to providing an opinion.  The Veteran did not appear to tell the April 2011 VA peripheral nerves and joints examiner the reason he did not seek subsequent treatment because it "wasn't manly" and his occupation did not require him to use his hands as often; however, he will not be prejudiced, as he had already told the April 2011 VA examiner about experiencing occasional symptoms since service.  

The Veteran reported during his hearing that, while no left elbow diagnosis had been assessed, he was prescribed medication for nerve pain that shoots down through the arm, elbow, and hand and sometimes down to the feet.  Transcript of Record pp. 20-21.  However, he is already service-connected and being compensated for left shoulder impingement syndrome and his remaining neurological symptoms appear to have been attributed to his left wrist and hand carpal tunnel syndrome, which is still on appeal and is being remanded below, not his left elbow strain.  

No opinion regarding secondary service connection was provided; however, the Veteran will not be prejudiced, as the record does not appear to contain evidence indicating that the Veteran's left elbow strain is proximately due to or chronically aggravated beyond its normal progression by any service-connected disability.  During his February 2010 VA joints examination, the Veteran reported that he experienced intermittent pain since service, but only from his elbow to his little finger.  As noted above, the Veteran's claim for service connection for a left hand disability characterized by numbness and tingling in the wrist and hand is being remanded below as a separate claim.  

Further, no VA examiner appeared to suggest, and the Veteran does not appear to have asserted, that any such relationship exists.  In fact, the April 2011 VA joints and peripheral nerves examiner opined that the Veteran's current left elbow strain and claimed tendinitis are totally unrelated to his in-service symptoms and current diagnosis of left hand carpal tunnel syndrome.  The rationale was that they refer to completely different areas of the body.  Left elbow strain refers to "pain at the elbow joint area resulting from either joint, tendon, or muscle problems . . . [that is] totally unrelated to the median nerve at the wrist."  See April 2011 VA Joints Examination; see also April 2011 VA Peripheral Nerves Examination (stating that left elbow strain is not related to and does not represent left hand carpal tunnel syndrome because they affect different structure in different areas of the body).

While the Veteran believes he has a current left elbow disorder that is etiologically related to his active service, he is not competent to provide a nexus opinion in this case.  The issue is medically complex, involving multiple organ systems in the body, and requires specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4; Woehlaert, 21 Vet. App. at 462.

Accordingly, the preponderance of the competent, credible, and probative evidence weighs against granting service connection for a left elbow disability.

3.  Right wrist.

The Veteran contends that he has a right wrist disability that has its onset in service.  See Transcript of Record pp. 16-17.

The Veteran has a current diagnosis of right carpal tunnel syndrome; however, the record lacks competent, credible, and probative evidence that it had its onset during or is otherwise etiologically related to an in-service injury, disease, or event.  

The Veteran and his spouse are competent to report that he developed wrist symptoms in service, and their reports are credible, as STRs reveal that in January 1973 he complained of pain at the ulnar aspect of the right wrist down to the 5th metacarpal.  See Transcript of Record pp. 16-17 (reporting having had problems with both wrists in service); January 2015 Spouse Statement.  

The record does not, however, appear to contain competent, credible, and probative evidence that the Veteran's current right wrist carpal tunnel syndrome began in service or is etiologically related to an in-service injury, disease, or event or a service-connected disability.  The April 2011 VA joints and peripheral nerves examiner opined that the Veteran's current right hand carpal tunnel syndrome was less likely than not caused by or a result of his in-service symptoms.  The rationale was that STRs were silent for any symptoms of right hand/wrist carpal tunnel syndrome, such as numbness and tingling in the thumb, index, or middle fingers, and no physician provided a clinical impression of carpal tunnel syndrome until November 2007.  See April 2011 VA Peripheral Nerves Examination; February 1973 STRs (revealing negative x-ray of right wrist and diagnosis of sprain from injury three weeks earlier).  .

The Veteran is competent to report that he experienced continuous right wrist symptoms since service but did not seek treatment because it was not "manly" to do so, and his spouse is competent to report that the Veteran's wrist symptoms began after an accident in Saudi Arabia.  Jandreau, 492 F.3d at 1377, 1377 n.4.  Their reports do not, however, appear to be credible insofar as they pertain to the right wrist.  They are contradicted by the Veteran's reports during his April 2011 VA joints and peripheral nerves examinations and by findings and reports in contemporaneous medical records.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (holding that credibility can be generally evaluated by a showing of inconsistent statements and internal inconsistency).  Transcript of Record p. 17 (reporting having not sought treatment for right wrist symptoms because they were minor, so it would not be "manly" to do so); January 2015 Spouse Statement (reporting that the Veteran has been experiencing wrist symptoms since a 1992 accident in Saudi Arabia).  

The Veteran told the April 2011 VA joints and peripheral nerves examiner that he did not have any subsequent right wrist "episodes" in service after the initial incident in 1973.  See April 2011 VA Joints Examination (noting that the Veteran reported having experienced only the January 1973 episode during which he was diagnosed with a right wrist strain, which he concurred then completely resolved); February 1973 STRs.  The Veteran did not mention any injury from an accident in Saudi Arabia around 1992, which would have occurred almost 20 years after his initial injury, and no reports appear to be in any of his private or VA treatment records or prior VA examinations.  Further, the Veteran told the April 2011 VA joints and peripheral nerves examiner that he did not believe he had any joint-related disabilities and did not know why he was being examined for them.  The examiner found he had a normal right wrist with normal range of motion.  Regarding his symptoms of numbness and tingling, the Veteran reported that they began suddenly, without any trauma or accident, only years, not decades, prior to his November 2007 diagnosis.  See November 2007 Dr. P Treatment Records; April 2011 VA Peripheral Nerves Examination.  

The April 2011 VA joints and peripheral nerves examiner did not review the Veteran's hearing testimony of continuous symptoms since service or his spouse's statement regarding symptoms since an accident in Saudi Arabia; however, the opinions are still adequate and the Veteran will not be prejudiced.  As noted above, the Veteran's and his spouse's reports are not credible as they pertain to the right wrist and are given little probative weight.  

No opinion regarding secondary service connection was provided; however, the Veteran will not be prejudiced, as the record does not appear to contain evidence, and the Veteran does not appear to have asserted, that his current right wrist carpal tunnel syndrome is proximately due to or chronically aggravated by a service-connected disability.  Further, he is already service-connected and receiving compensation for right shoulder impingement, status post-rotator cuff repair, and withdrew his appeal for service connection for bicipital tendinitis. 

While the Veteran believes his current right wrist carpal tunnel syndrome had its onset in service or soon after service or is etiologically related to his active service, he is not competent to provide a nexus opinion in this case.  The issue is medically complex, involving multiple organ systems in the body, and requires specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4; Woehlaert, 21 Vet. App. at 462. 

Accordingly, the preponderance of the competent, credible, and probative evidence of record weighs against granting service connection for a right wrist disability.


ORDER

The petition to reopen the claim for service connection for tuberculosis is dismissed.  

The appeal for service connection for bilateral bicipital tendinitis is dismissed.

New and material evidence was received to reopen the claim for service connection for hypertension, and service connection for hypertension is denied.

New and material evidence was received to reopen the claim for service connection for tinea cruris, and to this extent only, the appeal is granted.

New and material evidence was received to reopen the claim for service connection for a left hand disability, and to this extent only, the appeal is granted.

Service connection for a left elbow disability is denied.

Service connection for a right wrist disability is denied.


REMAND

A.  Tinea cruris.

The Veteran contends that he has tinea cruris that began in service.  See Transcript of Record pp. 7-8.

The May 1997 and May 2011 VA skin examiners did not find any evidence of tinea cruris; however, the Veteran and his spouse are competent to report that he has had intermittent tinea cruris since service.  See id.; January 2015 Spouse Statement.  

The Veteran was provided a VA examination for tinea pedis, but has not yet been examined for tinea cruris.  The record therefore lacks sufficient evidence to decide the claim, as the Board does not have the medical expertise to determine the nature and etiology of any tinea cruris.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). 

B.  Right ear hearing loss.

The Veteran contends that he has right ear hearing loss that began in service.  See Transcript of Record pp. 10-11.

The record does not appear to contain evidence that the Veteran has had right ear hearing loss for VA compensation purposes; however, he asserted during his January 2014 hearing that he believes his right ear hearing loss has worsened since his last VA examination in May 2011.  See Transcript of Record p. 11.  

He is competent to report the perceived worsening, as it is lay-observable and he has personal knowledge; therefore, he should be given another VA examination to determine whether he currently has hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385; Davidson v. Shinseki, 581 F.3d 1313, 1316 (2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

C.  Left hand.

The Veteran contends that he has a left hand disability characterized by numbness and tingling in the wrist and hand that was caused by an in-service injury while shark fishing and repetitive actions during service.  See Transcript of Record pp. 12-14.

The record lacks sufficient information to decide the claim.  While the record reveals the Veteran's symptoms of numbness and tingling in the left wrist and hand have been diagnosed as left carpal tunnel syndrome, it does not appear to contain an adequate nexus opinion, and the Board lacks the medical expertise to determine the nature and etiology of any carpal tunnel syndrome.  See Colvin, 1 Vet. App. at 175. 

D.  Neck.

The Veteran contends that he has a current neck disability that had its onset during service or is otherwise etiologically related to an in-service injury, disease, or event.  See October 2005 VA Spine Examination (reporting onset of neck condition around 1994, attributing it to pulling on aircraft fuel hoses).

The Veteran has current diagnoses of cervical degenerative disc disease, cervical spondylosis, and cervical strain.  See June 2009 Private MRI (revealing degenerative disc disease with annular bulging and spondylosis); May 2010 VA Spine Examination (diagnosing cervical strain); see also October 2014 South Georgia Medical Center Treatment Records (diagnosing complaint of neck pain for three days as cervicalgia).  

While the record contains nexus opinions regarding his cervical strain diagnosis, it does not appear to contain adequate nexus opinions regarding his degenerative disc disease or spondylosis.  Private treatment records from June 2009 reveal a diagnostic impression of cervical spine degenerative disc disease with annular bulging and spondylosis at C3-4 and C6-7.  See June 2009 South Georgia Medical Center MRI.  These records were not available for review by the May 2010 and September 2010 VA spine examiners, as they were not received and associated with the Veteran's claims file until November 2013.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301, 304 (2008) (holding that an adequate medical opinion is based on an overview of the entire medical history and analyzes the significant facts).  Further, in a January 2015 statement, the Veteran's spouse asserted that his current neck diagnoses began after an accident in Saudi Arabia.  See also Transcript of Record p. 13 (reporting injuring both shoulders in an accident).

E.  Low back.

The Veteran contends that he has a low back disability that had its onset during service or is etiologically related to an in-service injury, disease, or event.  See Transcript of Record pp. 21-22.

While a June 2006 private x-ray revealed no acute abnormalities in the lumbosacral spine, the Veteran was subsequently diagnosed by private neurologist Dr. P. with thoracic/lumbosacral radiculitis.  See August 2008 South Georgia Medical Center Treatment Records.  The record does not appear to contain an adequate nexus opinion, as these private treatment records were not available for review by the May 2010 and September 2010 VA examiners.  Nieves-Rodriguez, 22 Vet. App. at 301, 304.  The Board lacks the medial expertise to determine the nature and etiology of any lumbosacral radiculitis.  See Colvin, 1 Vet. App. at 175.  

F.  Left and right lower extremity neuropathy.

The Veteran contends that he has left and right lower extremity neuropathy due to in-service exposure to benzene and other fuel additives.  See Transcript of Record p. 26.

While the Veteran has been diagnosed with idiopathic peripheral neuropathy, not otherwise specified (NOS), private neurologist Dr. P. on several occasions encouraged the Veteran to ask VA whether the origins of his symptoms was the result of exposure to fumes or gases from the burning of oil fields.  See October 2008 Dr. P. Treatment Records ("I advised him to inquire from the uniform services for which he worked for 27 years regarding exposure to benzene and polyneuropathy."); see also July 2009 Dr. P. Treatment Records (diagnosing polyneuropathy, brachial or cervical radiculitis); September 2011 Dr. P. Treatment Records (diagnosing cervical spondylosis and left lower extremity radicular symptoms).  

The record lacks sufficient evidence to make a decision on the claim, as it does not appear to contain an adequate nexus opinion regarding exposure to benzene.  Stefl v. Nicholson, 21 Vet. App. 120, 120 (2007) (holding that an adequate opinion must consider all raised theories of entitlement).  The Board lacks the medical expertise to determine the nature and etiology of any left and right lower extremity neuropathy.  See Colvin, 1 Vet. App. at 175.  

E.  Sleep apnea.

The Veteran contends that he has sleep apnea that began in service.  See Transcript of Record p. 27.

The Veteran has a current diagnosis of sleep apnea, and he and his spouse provided competent, credible, and probative lay statements that he had difficulty sleeping, snored loudly, and had night sweats in service.  See January 2011 Azalea Sleep Labs Treatment Records; Transcript of Record p. 27; January 2015 Spouse Statement (reporting that sleeping problems began in 1978); Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  The record lacks sufficient evidence to decide the claim, as the Veteran has not yet been provided a VA examination for sleep apnea and the Board lacks the medical expertise to determine the nature and etiology of any sleep apnea.  See Colvin, 1 Vet. App. at 175.  

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding treatment records, including from VA, the Social Security Administration (SSA), Dr. L., Dr. P., Dr. N., and any other treatment providers identified by the Veteran, dated after the Veteran's March 1997 separation from service.   If any records are unavailable, or if additional efforts to obtain any records would be futile, please provide a formal memorandum for the record detailing the efforts made and the results.

2. Then, after any additional records are received, schedule the Veteran for examinations by appropriate examiners regarding the nature and etiology of any tinea cruris, right ear hearing loss, left hand disability characterized by numbness and tingling in the left wrist and hand, neck disability, low back disability, bilateral lower extremity neuropathy, and sleep apnea.  Provide the examiners with the claims file, including a copy of this REMAND and any pertinent evidence in the Veterans Benefits Management System (VBMS) and Virtual VA not already of record.  The examiners should review this Remand and the claims files.
 
For tinea cruris, the examiner MUST provide an opinion, based on the record, regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any tinea cruris or dermatitis in the groin and buttock area present at any point since the filing of the Veteran's January 2007 petition to reopen (i) had its onset during service, (ii) is etiologically related to an in-service injury, disease, or event, or (iii) is proximately due to, OR chronically aggravated beyond the natural progression by service-connected disability. 

For right ear hearing loss, the examiner MUST provide an opinion, based on the record, regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any right ear hearing loss (i) had its onset during service or manifested to a compensable degree within one year after the Veteran's March 1997 separation from service, (ii) is etiologically related to an in-service injury, disease, or event, including conceded traumatic noise exposure, or (iii) is proximately due to, OR chronically aggravated beyond the natural progression by service-connected disability. 

For a left hand disability characterized by numbness and tingling in the left wrist and hand, the examiner MUST provide an opinion, based on the record, regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any left hand disability characterized by numbness and tingling in the left wrist and hand (i) had its onset during service, (ii) is etiologically related to an in-service injury, disease, or event, or (iii) is proximately due to, OR chronically aggravated beyond the natural progression by service-connected disability. 

For a neck disability, the examiner MUST provide an opinion, based on the record, regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any neck disability present at any point after the Veteran's July 2008 claim (i) had its onset during service or manifested to a compensable degree within one year after the Veteran's March 1997 separation from service, (ii) is etiologically related to an in-service injury, disease, or event, or (iii) is proximately due to, OR chronically aggravated beyond the natural progression by service-connected disability. 

For a low back disability, the examiner MUST provide an opinion, based on the record, regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any low back disability present at any point since after the Veteran's July 2008 claim (i) had its onset during service or manifested to a compensable degree within one year after his March 1997 separation from service, (ii) is etiologically related to an in-service injury, disease, or event, or (iii) is proximately due to, OR chronically aggravated beyond the natural progression by service-connected disability. 

For left and right lower extremity neuropathy, the examiner MUST provide an opinion, based on the record, regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any left and right lower extremity neuropathy present at any point after the Veteran's November 2010 claim (i) had its onset during service or manifested to a compensable degree within one year after the Veteran's March 1997 separation from service, (ii) is etiologically related to an in-service injury, disease, or event, or (iii) is proximately due to, OR chronically aggravated beyond the natural progression by service-connected disability. 

For sleep apnea, the examiner MUST provide an opinion, based on the record, regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any sleep apnea present at any point after the Veteran's December 2012 claim (i) had its onset during service, (ii) is etiologically related to an in-service injury, disease, or event, or (iii) is proximately due to, OR chronically aggravated beyond the natural progression by service-connected disability. 

Please provide a complete rationale and medical explanation for any diagnosis or opinion.  If any medical literature is used, please provide a citation.

The examiner MUST also consider the Veteran's lay testimony regarding the onset and duration of his symptoms, including his testimony during his January 2014 hearing and his reports during prior VA examinations.  Please also consider the January 2015 lay statements of his spouse and son.  

If the examiner finds that an opinion cannot be rendered regarding without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. Then, readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be sent a supplemental statement of the case and given an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


